     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 1 of 22 Page ID #:992



 1 Robert S. Freund (SBN 287566)
 2 ROBERT FREUND LAW
   10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
 4 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
 5
 6 Attorneys for Defendant,
   TSC Acquisition Corporation
 7
 8
 9                               UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
11
12       TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
         CASUALTY COMPANY OF
13                                           DECLARATION OF DAVID WILDER
         AMERICA,
14                                           IN SUPPORT OF DEFENDANT TSC
                    Plaintiff,               ACQUISITION CORPORATION’S
15                                           OPPOSITION TO PLAINTIFF’S
         v.                                  MOTION FOR SUMMARY
16
                                             JUDGMENT OR, IN THE
17       TSC ACQUISITION CORP.,
                                             ALTERNATIVE, PARTIAL
18                  Defendant.               SUMMARY JUDGMENT
19                                           DATE:       May 18, 2020
                                             TIME:       1:30 p.m.
20                                           CTRM:       9A
21
22                                           [Concurrently filed with Opposition;
                                             Separate Statement of Genuine Issues;
23
                                             Evidentiary Objections; Declarations of
24                                           Nathan Johnson and Robert S. Freund]
25                                           Judge:      Hon. Percy Anderson
26
27                                           Action Filed:     May 3, 2019
                                             Trial Date:       July 21, 2020
28


              WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 2 of 22 Page ID #:993



 1                          DECLARATION OF DAVID WILDER
 2          I, David Wilder, declare under penalty of perjury under the laws of the United
 3 States and the State of California as follows:
 4          1.    I served as the interim-Chief Financial Officer for TSC Acquisition Corp
 5 (“TSC”) from June 2017 to April 2019 and was authorized to act on its behalf and on
 6 behalf of its subsidiaries. I am familiar with and had access to the workers
 7 compensation insurance policies issued to TSC Acquisitions Corp. (“TSC”) in 2014 and
 8 2015, the terms and conditions contained therein, and claims filed thereunder.
 9          2.    As the interim CFO, and specifically, I was charged by co-CEO Nathan
10 Johnson with financial modeling, analysis and other tasks such as procurement,
11 implementation, and management of insurance policies managing TSC’s various
12 insurance policies, including, without limitation, the 2014 and 2015 Travelers policies.
13 I am familiar with the payment provisions of the subject Travelers policies, having been
14 intimately familiar with the same after handling both audit procedures starting in 2017.
15 Further, I was the point person at all relevant times with the TSC insurance broker who
16 would send me all loss-runs from insurance companies, among other relevant
17 information. As such, I attest to and have personal knowledge of the facts and
18 circumstances set forth below.
19          3.    In October of 2017, I was charged by Mr. Johnson to manage the issues
20 regarding Policy No. HJUB-4F12803-3-14, with effective dates of December 31, 2014
21 to December 31, 2015 (the “2014 Policy”), and policy No. HJUB-7114P39-6-15, with
22 effective dates of December 31, 2015 to December 31, 2016 (the “2015 Policy”)
23 (together, the “Policies”). As such, I researched the file and discussed the matter with
24 fellow executives, specifically, Mr. Johnson. I also reviewed the financial records of
25 TSC to confirm that TSC was up to date on all payments under the original Policy
26 premiums and remained so until I left the company.
27      4.    With respect to the 2014 Policy, I learned from my diligence that Travelers
28 was seeking to collect an additional premium amount of $53,253.26, which was the

                                                 1
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 3 of 22 Page ID #:994



 1 revised audited figure, for alleged increases in payroll data and risk ratings (the “2014
 2 Premium Adjustment”).
 3          5.    With respect to the 2015 Policy, I also discovered from my investigation
 4 that Travelers was assessing an additional premium amount of $237,230.00 for alleged
 5 increases in risk ratings.
 6          6.    After my investigation was completed in part, I then reached out to TSC’s
 7 insurance brokers to discuss my issues and concerns regarding inaccuracies in the
 8 Travelers policy audits. Specifically, I was concerned that Travelers had incorrectly
 9 applied risk ratings, in addition to improperly classifying TSC employees based on
10 incorrect documentation and information, provided by a related TSC subsidiary in
11 Dallas, Texas. A true and accurate copy of the October 10, 2017 email correspondence
12 between myself and TSC’s insurance brokers, Woodruff-Sawyer & Co., detailing my
13 concerns is attached hereto as Exhibit A.
14          7.    Also during my due diligence, I noticed in the file that Mr. John
15 Kalinowsky of Travelers was in charge of the 2015 audit. Apparently, on May 10,
16 2016, Mr. Kalinowsky emailed Christian Gonzales, the former controller for Sage
17 Telecom in Dallas, Texas, about working with him on the 2015 Policy audit and
18 requesting information regarding the same. That email festered for that time because
19 Mr. Gonzales was terminated soon thereafter, along with the remainder of the Sage
20 Telecom office. On or about the end of October 20, 2017, the email request eventually
21 routed its way to me after another employee reviewed Mr. Gonzales’s old emails. A true
22 and correct copy of the May 10, 2016 email forwarded to me is attached hereto as
23 Exhibit B.
24       8.     The fact the audit apparently focused on the Sage Telecom office and
25 executives, who had no historical or then-current visibility on TSC’s financials,
26 concerned me tremendously. TSC had already sued all of the former executives of Sage
27 Telecom for, among other things, fraud and gross mismanagement of TSC assets such
28 as Sage Telecom. Therefore, learning that financial information and payroll records

                                                 2
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 4 of 22 Page ID #:995



 1 were sent to Mr. Kalinowsky by Sage executives raised a huge red flag for me about the
 2 veracity of the 2014 Policy audit, as well as any resulting 2015 Policy audit, to the
 3 extent any of the 2014 Policy information was used in the latter (such as experience
 4 modifications, more on that below, infra ¶¶ 15-18).
 5          9.    As such, on October 24th, 2017, I telephoned Mr. Kalinowsky of Travelers
 6 to discuss his request and demand revised audits. On the call, I indicated that the policy
 7 audits appeared to be incorrect based on, among other reasons, (1) improper
 8 reclassifications of employees from clerical to sales, and (2) incorrect or incomplete
 9 payroll records and “other financial information” provided to Travelers by executives of
10 Sage Telecom, Inc.—which, as discussed above, had no clarity on or access to its parent
11 company’s aggregate financials and payroll. In other words, I was concerned that Sage
12 representatives provided Mr. Kalinowsky inflated or inaccurate payroll records during
13 the purported May 5, 2016 meeting in Dallas, Texas described in paragraph 4 of Mr.
14 Kalinowsky’s declaration.
15          10.   On the call, I specifically informed Mr. Kalinowsky that TSC wanted
16 Travelers to participate in a review of both audits. Mr. Kalinowsky informed me that
17 Travelers considered the 2014 Policy premium audit closed and the 2015 Policy audit
18 pending. In response to Mr. Kalinowski, I made it clear that based on my review of the
19 classifications and payroll records, TSC didn’t owe any money to Travelers based on
20 the 2014 Policy, and therefore it was TSC’s position that the 2014 Policy remains in
21 dispute and not completed (hence my call). I also requested that the auditor be based in
22 California and to visit the TSC offices in person this time—not the Dallas, Texas office
23 of the defunct subsidiary Sage Telecom (like he did previously). Mr. Kalinowsky
24 balked at the necessity for an in-person meeting, and he suggested that transferring the
25 files would drag the matter out and probably be detrimental to TSC in the long haul
26 (i.e., that Travelers could, in theory, adjust the sales employee reclassifications to a
27 more expensive classification, such as “telecom”). Mr. Kalinowsky eventually agreed
28 to review the audit and consider the payroll and classification issues that TSC had

                                                 3
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 5 of 22 Page ID #:996



 1 (which are documented in the Declaration of Nathan Johnson, ¶ 17-18 filed
 2 concurrently herewith).
 3          11.   Thereafter, I memorialized my conversation and emailed the other TSC
 4 executives, co-CEO’s Nathan Johnson and Matthew Johnson and Chief Operating
 5 Officer Lucy Sung, summarizing my telephone conversation with Mr. Kalinowsky.
 6 Attached to hereto as Exhibit C is a true and accurate copy of the October 24, 2017
 7 email.
 8          12.   Despite Mr. Kalinowsky’s assurances to me, Travelers instigated collection
 9 efforts and would not “call off the dogs.” As such, I was continually dealing with
10 emails and phone calls from “The Receivable Management Services Corporation” to
11 collect what Travelers characterized as an unpaid debt. During each telephone call, I
12 made it clear (1) that the audits were being reviewed once again, and (2) TSC had no
13 intention of paying the purported 2014 Policy premium adjustments—or any subsequent
14 audit on the 2015 Policy—until the classification and payroll issues were resolved
15 directly with Travelers.
16        13. The Declarations of Mr. Kalinowsky and Mr. Gauntlett (¶ 9 and ¶ 14,
17 respectively) both state that TSC did not object or dispute the revised audited policy
18 premium. As explained above, both statements are demonstrably false. I personally
19 informed Mr. Kalinowsky of my objections during our October 24, 2017 telephone
20 conference and continually stated the same to The Receivable Management Services
21 Corporation, among others. (See Exhibit C, supra). It appeared to me then, and
22 remains my impression, that the employees at Travelers were not discussing the issue
23 among themselves because even after I objected to the 2015 Policy audit at every turn.
24      14. To further illustrate this, almost a year later, on or about August 13, 2018,
25 Travelers’s agent, Ms. Kenalynn Merkel, emailed me requesting the status of the
26 payment of the both premium adjustments (Travelers, as well as their collection agency,
27 called me from time to time about the unpaid audit balances). In the email, she stated:
28 “I have reviewed the Audit Notes and do not see that it is being Disputed. Is the Audit

                                                 4
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 6 of 22 Page ID #:997



 1 correct?” Ms. Merkel then said, “If the Audit is not correct and you will be disputing it,
 2 it is important to get it into dispute as quickly as possible.” I replied to Ms. Merkel
 3 stating, in no uncertain terms: “There is no payment status. We are disputing the audit. I
 4 will be reviewing the audit report with our brother this week. We are prepared to
 5 escalate our dispute to our corporate counsel.” A true and accurate copy of this August
 6 13, 2018 email exchange between Ms. Merkel and me is attached hereto as Exhibit D.
 7          15.   As set forth in paragraph 2, supra, in my capacity as interim-CFO, I was
 8 the individual that interfaced with our insurance brokers at Woodruff-Sawyer during my
 9 tenure. Accordingly, and pursuant to Cal. Ins. Code § 679.7, I would request my agent
10 at Woodruff-Sawyer make a written demand of Travelers for the latest “loss run.” The
11 loss-run is a document that records the history of claims made against a commercial
12 insurance policy and are required to be provided to an insured upon written demand
13 according to the above-referenced code section.
14          16.   Travelers’s representatives swear under penalty of perjury that “Travelers
15 paid in excess of $5 million in workers’ compensation benefits under the 2014 Policy.”
16 (See SUF No. 5, Gauntlett Decl. ¶8; Soufi Decl., ¶¶ 6, 7). These sworn statements are
17 false, according to Travelers’s own loss-run records sent to me on January 20, 2018.
18 Attached hereto as Exhibit E is a true and correct copy of Travelers’s Loss Run as of
19 January 20, 2018 that I received after written demand (“2018 Loss Run”). According to
20 2018 Loss Run, Travelers paid out a total of $135,596.98 (three total claims) on the
21 2014 Policy and $12,525.78 on the 2015 Policy (one total claim). Based on the loss-run
22 data, the aggregate amount paid out on both policies amounts to $148,122.76, i.e.,
23 $4,851,877.24 less than what Travelers claims was paid out.
24       18. Travelers’s Senior Premium Auditor, Nerissa Soufi, asserts in her
25 declaration that as TSC employees “filed multiple claims under the 2014 Policy and
26 received benefits totaling in excess of $5 million,” using that “$5 million” figure as the
27 reason why the “experience modifier used to calculate the 2015 Policy premium was
28 significantly increased compared to 2014.” (Soufi Decl., ¶ 7.) As stated above,

                                                  5
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 7 of 22 Page ID #:998



 1 according to Travelers’s own Loss Run, there were only three claims in 2014, totaling
 2 $135,596.98 in losses paid against that policy. Therefore, if Travelers based the 2015
 3 policy premium or any subsequent audit analysis on the inflated experience modification
 4 then, then those premiums and audit adjustments are erroneous.
 5
 6
 7          I declare under penalty of perjury of the laws of the United States and the State of
 8 California that the foregoing is true and correct. Executed on this 27th day of April, 2020
 9 at Los Angeles, California.
10
11
                                            /s/ David Wilder
12
                                                David Wilder
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
           WILDER DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 8 of 22 Page ID #:999




                        EXHIBIT A
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 9 of 22 Page ID #:1000




  From: John Pierson <jpierson@wsandco.com>
  Sent: Tuesday, October 10, 2017 9:56 AM
  To: David Wilder <dwilder@truconnect.com>
  Cc: Maheen Cook <mcook@truconnect.com>; Vikki Krapivkin <vkrapivikin@wsandco.com>; Yoko
  Takenaka <ytakenaka@wsandco.com>; Matthew Johnson <mjohnson@truconnect.com>; Bryan Lojeski
  <blojeski@wsandco.com>; Nathan Johnson <njohnson@truconnect.com>
  Subject: RE: TSC Acquisition Corporation – Management Liability Policies Available on W‐S Passport

  Hi David:
  Absolutely!
  Do you have an opening at 1pm? If so, what is the best number to reach you?
  In the meantime, please forward what information you might have relative to the
  15-16 audit.
  Thanks,
  John

  From: David Wilder [mailto:dwilder@truconnect.com]
  Sent: Tuesday, October 10, 2017 8:46 AM
  To: John Pierson
  Cc: Maheen Cook; Vikki Krapivkin; Yoko Takenaka; Matthew Johnson; Bryan Lojeski; Nathan Johnson
  Subject: RE: TSC Acquisition Corporation – Management Liability Policies Available on W-S Passport

  John can we schedule a call for today. Need to discuss Annual Audit Request (2015‐2016) from
  Travelers. Apparently they are trying to assess a significant amount ($30k) because we failed to
  provide documents. However they were sending document request to our old Dallas Office and
  former HR people. I think we need to make sure they get reoriented in terms of who and
  where document request are sent. At a minimum they should have circulated our Broker. After
  this is corrected we can then straighten out the policy year 2015‐2016 audit request.

  David E. Wilder
  Finance Dept., TruConnect
  1149 S. Hill St., Suite H400
  Los Angeles, CA 90015

  From: Yoko Takenaka [mailto:ytakenaka@wsandco.com]
  Sent: Tuesday, October 10, 2017 8:25 AM
  To: David Wilder; Matthew Johnson; John Pierson; Bryan Lojeski
  Cc: Maheen Cook; Vikki Krapivkin
  Subject: RE: TSC Acquisition Corporation – Management Liability Policies Available on W-S Passport

  Hi David,
  Looks like our team handles your Workers Comp here at Woodruff. John Pierson is the Account
  Executive on your P&C lines (Commercial Package / Cargo / Workers Comp). He is cc’d on this
  email. His # is 949-435-7368 if you need to contact him.

  Yoko Takenaka
  Woodruff-Sawyer & Co.
  CorpEx Sr. Account Manager
  949-435-7389
  Please consider the environment before printing this e‐mail.
                                                                 1
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 10 of 22 Page ID #:1001


        From: David Wilder [mailto:dwilder@truconnect.com]
        Sent: Tuesday, October 10, 2017 5:49 AM
        To: Matthew Johnson; Vikki Krapivkin
        Cc: Yoko Takenaka; Maheen Cook
        Subject: RE: TSC Acquisition Corporation – Management Liability Policies Available on W-S
        Passport

        I need to get in contact with the broker involved with the Workers Compensation
        policy. The carrier is Travelers.

        Thank you

        David E. Wilder
        Finance Dept., TruConnect
        1149 S. Hill St., Suite H400
        Los Angeles, CA 90015

        From: Matthew Johnson
        Sent: Tuesday, October 10, 2017 5:34 AM
        To: Vikki Krapivkin
        Cc: Yoko Takenaka; Maheen Cook; David Wilder
        Subject: RE: TSC Acquisition Corporation – Management Liability Policies Available on W-S
        Passport

        Please note that Sola is no longer with us…please send this information to Maheen and David
        going forward. Thanks.

        Matthew Johnson
        TruConnect
        1100 Glendon Ave, Suite 900
        LA, CA 90024
        (310) 696‐4004
        (310) 633‐4409 (cell)




        From: Vikki Krapivkin [mailto:vkrapivikin@wsandco.com]
        Sent: Monday, October 09, 2017 2:12 PM
        To: Matthew Johnson <mjohnson@truconnect.com>
        Cc: Sola Lee <SLee@truconnect.com>; Yoko Takenaka <ytakenaka@wsandco.com>
        Subject: TSC Acquisition Corporation – Management Liability Policies Available on W‐S Passport

        Dear Matthew,

        We have recently posted the following documents
        to Passport (https://passport.assurexglobal.com/client/):

        File path: Briefcase | TSC Acquisition Corporation | 2017 – 2018 | Management Liability | Policies

                                                     2
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 11 of 22 Page ID #:1002

                     17 AIG Management Liability Policy
                     17 Beazley $3M Cyber-E&O Policy

        For your convenience, your Passport user information is below. Due to a recent upgrade, you
        might need to sign in twice.


            Username:           solalee / mjohnson2
            Password:           woodruff

        It is Woodruff-Sawyer's procedure to send policies electronically unless a hard copy is specifically
        requested. Please let me know if you would like us to mail a hard copy of the policies. For any
        future policy changes, an email will be sent to you when a document is available for viewing
        on Passport.

        We urge you to always review each policy to be sure you understand the terms, conditions,
        limitations and exclusions(1)(2). As a reminder, higher limits of coverage are available. Should you
        decide that higher limits are desired, please contact our office immediately.

        On behalf of Woodruff-Sawyer & Co., thank you for the opportunity to place this coverage for TSC
        Acquisition Corporation. Should you have any questions or concerns regarding this, or any other
        part of your corporate insurance needs, please let us know.

        Kind regards,
        Vikki

        Vikki Krapivkin
        Account Coordinator
        Corporate & Executive Protection
        vkrapivkin@wsandco.com

        O    949.435.7343
        T    949.435.7340
        F    949.476.3118

        Woodruff-Sawyer & Co.
        2 Park Plaza, Suite 500
        Irvine, CA 92614

        www.wsandco.com




        This communication, including any attachments, is confidential and is protected by privilege. If you are not the intended recipient, any use, dissemination,
        distribution, or copying of this communication is strictly prohibited. If you have received this communication in error, please immediately notify the sender by
        telephone or email, and permanently delete all copies, electronic or other, you may have. The foregoing applies even if this notice is embedded in a message that
        is forwarded or attached. Please consider the environment before printing this email. An Assurex Global & IBN Partner. CA License 0329598




        1.    The above policy is a "claims made & reported" contract. All claims must be reported in writing in the same policy period that the claim
              is received/known by the Insured. Your insurance carrier may reject to provide coverage for a claim that is reported outside the policy
              period in which the claim was actually made.


        2.    The policy provisions supersede all prior documents.




                                                                                 3
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 12 of 22 Page ID #:1003




                         EXHIBIT B
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 13 of 22 Page ID #:1004




  From: Kalinowsky,John E [mailto:JKALINOW@travelers.com]
  Sent: Tuesday, May 10, 2016 5:44 AM
  To: Christian Gonzales <cgonzales@truconnect.com>
  Subject: WC Audit

  Hi Christian:

  I’ve been through the information that you sent me and I took a first pass at classifying employees. My
  classification worksheet is attached. I’ve also provided inspection reports from the state of CA which
  assign the classifications applicable to your business. Can you review these and let me know if any
  people have to be changed?

  Class 7600 is for service technicians and employees working on any electronic equipment that is either
  in the field or in any office location in CA.
  Class 8810 is for office staff.
  Class 8017 is for staff working in cell phone / accessory stores (including cashiers, managers, assistant
  managers etc).

  I assigned all TX staff to 8810 as I understood from our conversation that everybody worked in the
  office. If there are any employees that travel frequently they would be subject to separate
  classification. This would be people like outside sales staff who travel to visit clients. I usually look for
  those employees who have expense accounts every month, a company car or a car allowance.

  I also need to know if there are any contract workers or temp agencies used. I need a general ledger or
  some other financial record that will show me that. I know you indicated I needed to contact someone
  else about that. Would you be able to forward this message for me?

  Thanks!



  John E Kalinowsky | Senior Premium Auditor | Premium Audit
  Travelers
  1301 E Collins Blvd
  Richardson, Texas 75081
  W: 469.401.4653 F: 877.844.5506




  This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the sole use of the
  addressee. Any use, duplication, disclosure or dissemination of this communication, other than by the addressee, is prohibited. If you have
  received this communication in error, please notify the sender immediately and delete or destroy this communication and all copies.

  TRVDiscDefault::1201




                                                                        1
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 14 of 22 Page ID #:1005




                         EXHIBIT C
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 15 of 22 Page ID #:1006




  From: David Wilder <dwilder@truconnect.com>
  Sent: Tuesday, October 24, 2017 7:05 AM
  To: Lucy Sung <LSung@truconnect.com>
  Cc: Nathan Johnson <njohnson@truconnect.com>; Matthew Johnson <mjohnson@truconnect.com>
  Subject: FW: WC Audit

  I called John, Travelers Auditor, this AM. Notes:
        There were two audits 14‐15 and 15‐16
        He considered 14‐15 done and 15‐16 is pending
        I told him that the 14‐15 audit resulted in a bill for $60k, so we do not consider it done
        Regarding the 15‐16 audit he was going to transfer the case to a new auditor in CA
              o He admitted that this would slow the process down
              o He asked if a face‐to‐face is necessary
              o I reminded him that this all comes down to payroll records and insurance class
                  codes
              o He said he would take over the audit in order to get this done.
        He will call me on Wednesday to restart all the audits.


  David E. Wilder
  Finance Dept., TruConnect
  1149 S. Hill St., Suite H400
  Los Angeles, CA 90015

  From: David Wilder
  Sent: Monday, October 23, 2017 8:46 AM
  To: 'JKALINOW@travelers.com'
  Cc: Lucy Sung
  Subject: FW: WC Audit

  John can you call me to discuss the status. 213‐634‐0722

  You should have been informed that Christian and Toni are no longer with the
  Company. Although the COO, Lucy Sung, has taken over HR, much of your audit request will
  ultimately be channeled to our Finance Department. I suggest you and I generate an audit list
  and get everything back on track.

  Thank you

  David E. Wilder
  Finance Dept., TruConnect
  1149 S. Hill St., Suite H400
  Los Angeles, CA 90015

  From: Toni Boone
  Sent: Friday, October 20, 2017 11:31 AM


                                                   1
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 16 of 22 Page ID #:1007
  To: David Wilder
  Subject: FW: WC Audit

  FYI

  From: Toni Boone
  Sent: Monday, September 25, 2017 8:53 AM
  To: 'JKALINOW@travelers.com' <JKALINOW@travelers.com>
  Subject: FW: WC Audit

  Hi John,

  I received a notice in the mail stating we had a workers comp audit that was never compelted and
  payroll records were not sent over. In reviewing old files from Christian Gonzalez I found an old email
  with your information as the point of contact for the audit (please see below and attached). Would you
  be the person to speak with about the audit?
  From: Toni Boone
  Sent: Tuesday, September 12, 2017 12:42 PM
  To: Toni Boone <tboone@truconnect.com>
  Subject: FW: WC Audit




  From: Kalinowsky,John E [mailto:JKALINOW@travelers.com]
  Sent: Tuesday, May 10, 2016 5:44 AM
  To: Christian Gonzales <cgonzales@truconnect.com>
  Subject: WC Audit

  Hi Christian:

  I’ve been through the information that you sent me and I took a first pass at classifying employees. My
  classification worksheet is attached. I’ve also provided inspection reports from the state of CA which
  assign the classifications applicable to your business. Can you review these and let me know if any
  people have to be changed?

  Class 7600 is for service technicians and employees working on any electronic equipment that is either
  in the field or in any office location in CA.
  Class 8810 is for office staff.
  Class 8017 is for staff working in cell phone / accessory stores (including cashiers, managers, assistant
  managers etc).

  I assigned all TX staff to 8810 as I understood from our conversation that everybody worked in the
  office. If there are any employees that travel frequently they would be subject to separate
  classification. This would be people like outside sales staff who travel to visit clients. I usually look for
  those employees who have expense accounts every month, a company car or a car allowance.

  I also need to know if there are any contract workers or temp agencies used. I need a general ledger or
  some other financial record that will show me that. I know you indicated I needed to contact someone
  else about that. Would you be able to forward this message for me?

  Thanks!

                                                         2
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 17 of 22 Page ID #:1008


  John E Kalinowsky | Senior Premium Auditor | Premium Audit
  Travelers
  1301 E Collins Blvd
  Richardson, Texas 75081
  W: 469.401.4653 F: 877.844.5506




  This communication, including attachments, is confidential, may be subject to legal privileges, and is intended for the sole use of the
  addressee. Any use, duplication, disclosure or dissemination of this communication, other than by the addressee, is prohibited. If you have
  received this communication in error, please notify the sender immediately and delete or destroy this communication and all copies.

  TRVDiscDefault::1201




                                                                        3
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 18 of 22 Page ID #:1009




                         EXHIBIT D
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 19 of 22 Page ID #:1010




  From: David Wilder <dwilder@truconnect.com>
  Subject: RE: Travelers Account 7023A7098 TSC ACQUISITION CORP
  Date: August 13, 2018 at 12:34:49 PM EDT
  To: "'Merkel,Kenalynn M'" <KMERKEL@travelers.com>
  Cc: "John Pierson (jpierson@woodruffsawyer.com)" <jpierson@woodruffsawyer.com>,
  "Sammie Thean (sthean@wsandco.com)" <sthean@wsandco.com>

  There is no payment status. We are disputing the audit. I will be reviewing the
  audit report with our brother this week. We are prepared to escalate our dispute
  to our corporate counsel.
  David E. Wilder
  Finance Dept., TruConnect
  1149 S. Hill St., Suite H400
  Los Angeles, CA 90015
  From: Merkel,Kenalynn M <KMERKEL@travelers.com>
  Sent: Monday, August 13, 2018 9:29 AM
  To: David Wilder <dwilder@truconnect.com>
  Subject: Travelers Account 7023A7098 TSC ACQUISITION CORP
  Importance: High
  David,
  Hello, this is courtesy email checking on payment status for the invoiced amount of $237,230.00, which
  was due 8/3 and includes the 2015 Final Audit on the Workers Comp Policy 7114P396‐UB,
  I have reviewed the Audit Notes and do not see that it is being Disputed. Is the Audit correct?
  If the payment is in the mail, thank you! Please provide the check number, the amount, the date sent
  and to where, also if it was sent with the payment coupon.
  If the Audit is not correct and you will be disputing it, it is important to get it into dispute as quickly as
  possible as the 2nd invoice will issue on 08/14/18, and the next activity after that would be a Escalation
  for Referral to Third Party Collections.
  If it is being disputed, once it is in Re‐write status then we can put that portion of the billing on hold to
  allow time to resolve.
  Thank you and have a great day.
  Kenalynn Merkel | Account Service | Business Insurance Direct Bill Operations
  Travelers
  Spokane, Washington
  W: 800-252-2268 Ext. 7507, F: 877-867-9495

  Electronic payment options including Automatic Recurring Payments are available. Click here to enroll.
  Thank you and have a great day.
  Kenalynn Merkel | Account Service | Business Insurance Direct Bill Operations
  Travelers
  Spokane, Washington
  W: 800-252-2268 Ext. 7507, F: 877-867-9495

  Electronic payment options including Automatic Recurring Payments are available. Click here to enroll.

  This message (including any attachments) may contain confidential, proprietary, privileged and/or private information. The information is
  intended to be for the use of the individual or entity designated above. If you are not the intended recipient of this message, please notify the
  sender immediately, and delete the message and any attachments. Any disclosure, reproduction, distribution or other use of this message or
  any attachments by an individual or entity other than the intended recipient is prohibited.


                                                                          1
Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 20 of 22 Page ID #:1011




                         EXHIBIT E
                     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 21 of 22 Page ID #:1012
TSC ACQUISITION CORPORATION
SAI Number(s): 7023A7098

Detail Loss Report                                                                                                            Losses From: 01/01/2000 To 01/22/2018

              Claimant         Adj Off   FP    Claim Number   Accident Date   Notice Date       Close Date      O/C           Total       Claim        Medical         Expense
Policy Year: 2014
Claim Status: C
AYALA       DALIA           039    CM     E5R2137    10/19/2015    10/20/2015   03/03/2016                          C
 IW EXITING ELEVATOR AT 7TH FLOOR LOBBY, WALKING TOWARDS DOOR IN HURRY WHEN FELL FORWARD                     Inc:          $981.00          $0.00      $683.00             $298.00
 LANDING ON KNEES AND WRISTS, RIGHT WRIST SORE                                                               Pd:           $980.58          $0.00      $682.74             $297.84
                                                                                                             O/S:            $0.00          $0.00        $0.00               $0.00
MORAN     LETICIA           095   CB     E1M1644       02/20/2015    02/22/2015     07/09/2015                      C
EE REPORTED PAIN TO LEFT AND RIGHT HAND AND PAIN EXTENDED TO UPPER EXTREMITIES. ONE ARM MORE                 Inc:         $1,359.00         $0.00     $1,185.00            $174.00
THAN THE OTHER. EE CLAIMS INJURY DUE TO REPETITIVE WORK.                                                     Pd:          $1,359.40         $0.00     $1,184.93            $174.47
                                                                                                             O/S:             $0.00         $0.00         $0.00              $0.00

Claim Status: O
HERNANDEZ       GABRIELA    480    CB     E1M3284     04/03/2015      04/06/2015                                    O
 EMPLOYEE WAS INVOLVED IN A CAR ACCIDENT DURING WORK HOURS. EE DRIVING COMPANY CAR                           Inc:       $246,136.00    $83,986.00   $110,150.00       $52,000.00
                                                                                                             Pd:        $133,256.98    $53,522.96    $43,334.79       $36,399.23
                                                                                                             O/S:       $112,879.02    $30,463.04    $66,815.21       $15,600.77

Subtotals for Policy Year : 2014
                                                                                                             Inc:       $248,476.00    $83,986.00   $112,018.00       $52,472.00
        Total Claim Count: 3
                                                                                                             Pd:        $135,596.96    $53,522.96    $45,202.46       $36,871.54
                                                                                                             O/S:       $112,879.04    $30,463.04    $66,815.54       $15,600.46


Policy Year: 2015
Claim Status: O
COUVERTIER MARIA             480          CB     E7R4876      11/12/2016       11/29/2016                           O
 POSSIBLY BODILY INJURY OVER TIME                                                                            Inc:        $66,931.00    $27,012.00    $28,814.00       $11,105.00
                                                                                                             Pd:         $12,525.78         $3.00     $8,134.38        $4,388.40
                                                                                                             O/S:        $54,405.22    $27,009.00    $20,679.62        $6,716.60

Subtotals for Policy Year : 2015
                                                                                                             Inc:        $66,931.00    $27,012.00    $28,814.00       $11,105.00
        Total Claim Count: 1
                                                                                                             Pd:         $12,525.78         $3.00     $8,134.38        $4,388.40
                                                                                                             O/S:        $54,405.22    $27,009.00    $20,679.62        $6,716.60


Report Grand Totals
                                                                                                             Inc:       $315,407.00   $110,998.00   $140,832.00       $63,577.00
        Total Claim Count: 4
                                                                                                             Pd:        $148,122.74    $53,525.96    $53,336.84       $41,259.94
                                                                                                             O/S:       $167,284.26    $57,472.04    $87,495.16       $22,317.06




Losses as of: 01/20/2018                                                      Run Date: 01/22/2018                                                                Page 1
                     Case 2:19-cv-03863-PA-SK Document 29-3 Filed 04/27/20 Page 22 of 22 Page ID #:1013
TSC ACQUISITION CORPORATION
SAI Number(s): 7023A7098


 Detail Loss Report                                                                                                                   Losses From: 01/01/2000 To 01/22/2018
                                                                            Report Parameters

      Report Name: Detail Loss
      Losses From: 01/01/2000 To 01/22/2018                                                                SAI Number(s): 7023A7098
                                                                                   Sorts
     Sort Name                                           Sort Label                                    Subtotal          Page Break
  1. Policy Year                                         Policy Year                                      Y                  N
  2. Claim Status                                        Claim Status                                    N                   N




                                                                            Limiting Statements
      Limit Name               Operator       Value(s)
      Line of Insurance        Equal To       WC




                                                                           Large Loss Limiting




                                                                        Drill Down Limiting Criteria




Losses as of: 01/20/2018                                                Run Date: 01/22/2018                                                            Page 2
